The bills of exception 1 and 2 show such a flagrant and persistent violation of the rule on the part of counsel in the closing argument as to require that the judgment, by that means in part obtained, be reversed.
The language employed was not only calculated to arouse passion, but counsel made himself a witness before the jury as to matters foreign to the record, and of a damaging character. We are of opinion that the evidence thus imported into the jury box, and emphasized by the vigorous language of counsel, must have had some weight in the decision of the case.
The judgment will therefore be reversed and the cause remanded for a new trial.
Reversed and remanded. *Page 17